Detailed Action
This is the first office action on the merits for US application number 16/537,721. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of species c), Figs. 16-23G in the reply filed on October 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 1-20 read on the elected species.
As to claim 15, the limitation of said knob is slidable along an axis parallel to the longitudinal axis of the handle does not read on the elected species which has a pivotable knob. Further, a knob slideable along an axis parallel to the longitudinal axis of the implement is disclosed only for Figs. 2-10d (p. 19 lines 4-7), i.e. non-elected species a). Therefore, claim 15 does not read on the elected species.
Accordingly, claim 15 is withdrawn from further consideration.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/064,333, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/064,333 fails to provide adequate support for defining a depth of the second bore such that the second bore intersects with the first bore but will not exit the bone except at a single point of claim 2, said angle is between 65[Symbol font/0xB0] and 75[Symbol font/0xB0] of claim 7, forming said second bore comprises forming such that the second bore does not cross the bone of claim 9, and said knob is pivot along a pivot axis perpendicular to the longitudinal axis of the handle of claim 16.
The disclosure of the prior-filed application, Application No. 61/129,394, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/129,394 fails to provide adequate support for defining a depth of the second bore such that the second bore intersects with the first bore but will not exit the bone except at a single point of claim 2, said angle is between 65[Symbol font/0xB0] and 75[Symbol font/0xB0] of claim 7, and forming said second bore comprises forming such that the second bore does not cross the bone of claim 9.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 128b on Fig. 19 and 59 on Fig. 23D. Examiner suggests deletion of these element numbers.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both a distal end of the handle (page 19 lines 12-13 and 23) and a distal end of the core 123 (page 19 lines 26 and 29-31, page 20 line 3, Figs. 16, 17, 19, and 23G). Further, page 19 lines 29-32 disclose that distal end 122 of the core is movable towards and away from the hook. However, page 19 lines 1-2 and 22-24 disclose that the movable member is the handle, the hook is fixed, and the distal end 122 of the handle is movable towards and away from the hook. In addition, Figs. 16-23G support the core being the movable member and not the handle. Examiner suggest amending page 19 lines 12-13 and 23 by deleting the element number 122 for the distal end of the handle.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim(s) 12 and 16 is/are objected to because of the following informalities:  
Claim 12 line 3 should read “extended position with respect to the hook”.  
Claim 16 line 1 should read “said knob is pivotable about .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a manipulatable member in claim 6 line 2 and a second manipulatable member in claim 12 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the location" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for defining [[the]]a location of the second bore in the bone,”.
Claim(s) 2 recites/recite the limitation "the depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “defining [[the]]a
Claim(s) 2 is/are unclear with regards to “but will not exit the bone except at a single point” in line 3 and the intended interpretation of “exit” and “single point” relative to the shown method of Figs. 23a-23g. Examiner is interpreting this as intended to mean that each bore is a blind bore or has only an entry at an exterior bone surface at a single location. Examiner suggests amending to clarify.
Claim(s) 4 is/are unclear with regards to "a second bore" in line 2 and where a this second bore that is in addition to the second bore of claim 1 line 3 is intended to be formed and supported in Applicant’s original disclosure.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “forming [[a]]the second bore using a drill”.
Claim(s) 6 is/are unclear with regards to a manipulatable member in line 2 as there appears to be no definition of provided within the specification for the elected species to enable determination of the intended scope and equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 7 is/are unclear with regards to “the angle” in line 1 and if such is intended to refer to the “predefined angle” of claim 1 line 3 or the “non-zero angle” of claim 3 line 3. Examiner is interpreting this as referring to the “predefined angle” of claim 1 line and suggests amending to clarify.
Claim(s) 9 is/are unclear with regards to forming (the second bore) “such that the second bore does not cross the bone” in lines 1-2 and the intended interpretation of “does not cross the bone” relative to the shown method of Figs. 23a-23g. That is, it is unclear how a bore can be formed in bone and not “cross” bone. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 10 recites/recite the limitations "the first end" in line 2 and “the second end” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “threading [[the]]a first end of a suture through the second bore, while leaving [[the]]a second end outside the bone;”.
Claim(s) 12 is/are unclear with regards to a second manipulatable member in line 2 as there appears to be no definition of provided within the specification for the elected species to enable determination of the intended scope and equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 12 recites/recite the limitations "said grasper" in line 2, “the hook” in line 3, and “said loop” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “coupled to [[said]]a grasper for moving the grasper to an extended position with respect to [[the]]a hook for facilitating entry of said first end of the suture through [[said]]a loop into said first bore of the bone,”.
Claim(s) 13 recites/recite the limitation "said handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “slidable through a slot in [[said]]a handle”.
Claim(s) 16 recites/recite the limitation "the longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “perpendicular to [[the]]a
Claim(s) 17 recites/recite the limitation "the grasper" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein [[the]]a grasper comprises a loop”.
Claim(s) 3, 5, 8, 11, 14, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 8, 9, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dross (US 2007/0005067).
The claimed phrase “forming” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

claim 1, Dross discloses a method (Figs. 1-3 and 5-9) of forming a channel in a bone (Figs. 5 and 6), the method comprising: providing a first bore in the bone (Fig. 5); and forming a second bore in the bone at a predefined angle from said first bore (Fig. 6), using said first bore as a reference point for defining a location of the second bore in the bone (Fig. 6), wherein the first and second bores intersect in the bone (Fig. 6).
As to claim 2, Dross discloses defining the location further comprises defining a depth of the second bore such that the second bore intersects with the first bore but will not exit the bone except at a single point (Fig. 7). 
As to claim 3, Dross discloses providing an implement (Fig. 4a) comprising a hook (right portion of 16 as shown in Fig. 4a) having an end portion capable of use for insertion in the first bore (Fig. 5) and a passageway (lumen of 2, ¶22) capable of use for receiving tools (24, 6, Figs. 6 and 7, ¶22), the passageway being at a non-zero angle to the end portion of the hook (Fig. 6), wherein using said first bore as a reference point comprises inserting the hook in said first bore (Fig. 6).
As to claim 4, Dross discloses that forming the second bore using a drill (drill/trephine of ¶s 22 and 23) inserted through said passageway (Figs. 6 and 7).
As to claim 8, Dross discloses that forming said second bore comprises forming such that the second bore extends past the intersection of the first and second bore in the bone (Fig. 6).
As to claim 9, Dross discloses that forming said second bore comprises forming such that the second bore does not cross the bone (Fig. 6). 
As to claim 20, Dross discloses that said bone is a humerus bone (Fig. 1, ¶20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross.
As to claim 7, Dross discloses the invention of claim 3 but is silent to value of the angle shown.
It would have been an obvious matter of design choice to specify a predefined angle between 65  and 75 , since such a modification would have involved a mere change/specification in the size of a component and one would have been motivated to select an appropriate angle for the rotator cuff repair (Dross ¶20) based upon the size of the humerus and location of the rotate cuff tendon tear.  A change/specification in size is generally recognized as being within the level of ordinary skill in the art.  

Claim(s) 10-12 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross in view of Thorne et al. (US 2009/0018554, hereinafter “Thorne”).
As to claim 10, Dross discloses the invention of claim 1 as well as threading a first end of a suture (14) through the second bore (Fig. 1, ¶25), while leaving a second claim 11, Dross discloses capturing the first end of the suture comprises capturing using a grasper (10) extending from the passageway (Fig. 9). As to claim 12, Dross discloses that capturing comprises manipulating a second manipulatable member (upper end of 10 as shown in Fig. 8) coupled to a grasper (10) capable of use for moving the grasper to an extended position (Figs. 8 and 9) with respect to a hook (Figs. 8 and 9) capable of use for facilitating entry of said first end of the suture through a loop into said first bore of the bone (Fig. 9), and to a retracted position (Fig. 8) towards said hook for clamping said first end of the suture to enable threading said first end of the suture through said first bore of the bone (Figs. 1 and 9). As to claim 18, Dross discloses that said suture is also threaded through a tendon (Figs. 2 and 3, ¶20). As to claim 19, Dross discloses knotting the first and second ends of the suture (Figs. 2 and 3, ¶s 20 and 27).
Dross is silent to the capturing the first end of the suture at the intersection of the bores in the bone being from the first bore, i.e. capturing the suture using the hook. As to claim 11, Dross is silent to the grasper extending from the hook. As to claim 17, Dross is silent to a grasper comprises a loop.
Thorne teaches a medical implement (Figs. 2-7) comprising: a hook (central and lower portions of 6 as shown in Fig. 2) having an end portion right end as shown in Fig. 4) capable of insertion in a first bore (¶13 discloses tissue engagement and use in a surgical work site during arthroscopic or other endoscopic procedures) and a claim 11, Thorne teaches capturing the first end of the suture comprises capturing using a grasper extending from the hook (Figs. 3 and 4). As to claim 12, Thorne teaches that capturing comprises manipulating a grasper (9) capable of use for moving the grasper to an extended position (Figs. 3 and 4) with respect to a hook (central and lower portions of 6 as shown in Fig. 2) capable of use for facilitating entry of said first end of the suture through a loop (9a) into said first bore of the bone (Fig. 2), and to a retracted position (Figs. 2 and 5-7) towards said hook (Figs. 5 and 7) capable of use for clamping said first end of the suture (Figs. 5 and 7) to enable threading said first end of the suture through said first bore of the bone (Figs. 6 and 7). As to claim 17, Thorne teaches that a grasper (9) comprises a loop (9a).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the method and replacing the suture hook as disclosed by Dross to thread the suture through the passageway and extend the grasper from the hook to capture the suture with the suture loop as taught by Thorne in order to securely retain the suture (Thorne ¶19) to pull only one end of the suture completely through the tissue thereby enabling tissue to be tied to a desired location in a conventional manner .

Claim(s) 13, 14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross and Thorne in view of Maki (US 5,755,728, hereinafter “Maki”).
As to claims 13, 14, and 16, the combination of Dross and Thorne discloses the invention of claim 12 as well as said second manipulatable member used to align the grasper with a handle (Dross 44 and left portion of 16 as shown in Fig. 4a) and the hook (Dross Fig. 8, Thorne Fig. 4) and coupled to said loop (Dross Fig. 8, Thorne Fig. 4).
The combination of Dross and Thorne is silent to said second manipulatable member includes a knob coupled to a stem slidable through a slot in a handle. 
Maki teaches a medical implement (Figs. 1-6) comprising: a hook (42, 43, Figs. 4-6) capable of use for insertion in a first bore (Fig. 3 shows tissue engagement, col. 3 lines 23-25); and a grasper (Fig. 1) capturing a suture (col. 3 lines 47-50), wherein capturing comprises manipulating a second manipulatable member (47, 48, Figs. 4-6) coupled to a grasper (Fig. 1) capable of use for moving the grasper to an extended position (Fig. 6) with respect to a hook (42, 43, Figs. 4-6) capable of use for facilitating entry of said first end of the suture through a loop (14, 26) into said first bore of the bone (Fig. 3, col. 3 lines 47-50), and to a retracted position (Fig. 5) towards said hook (Fig. 5); claim 14, Maki teaches that said stem is coupled to said loop by a cable (11) extending through a sleeve (41) in said handle coupled to said hook (Fig. 6). As to claim 16, Maki teaches that said knob is capable of pivoting (Figs. 4-6, col. 3 lines 34-35 and 37-38) about a pivot axis (into/out of the page as shown in Figs. 4-6, i.e. along the longest dimension of stems 49, 40 of col. 3 line 35) perpendicular to a longitudinal axis of the handle (vertical as shown in Fig. 6, Fig. 6). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify a linear portion the handle that the grasper passes through prior to the hook and corresponding grasper portion as disclosed by the combination of Dross and Thorne by to have a slot in handle, add the second manipulatable member pivotable knob and stem, and specify that the central portion of the grasper is a cable as taught by Maki in order to provide a known actuator for moving a suture grasper (Maki Figs. 4-6, col. 3 lines 21-24). 

Claim(s) 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dross in view of Shearer et al. (US 5,437,677, hereinafter “Shearer”).
As to claims 5 and 6, Dross discloses the invention of claim 3 as well as appearing to show the implement clamped to the bone using the hook as an arm of the clamp (via the position if the trephine per ¶16, Fig. 8), using the trephine/drill to enlarge 
Dross does not specifically disclose clamping the implement to the bone using the hook as an arm of the clamp. As to claim 6, Dross is silent to clamping comprises moving a manipulatable member of the implement rearwardly so as to permit the passageway to be retracted rearwardly of the hook and, after inserting the hook into the first bore, releasing the manipulatable member thereby clamping the passageway to the bone by resilient force. 
Shearer teaches a method of forming a channel in a bone (Figs. 4 and 5), the method comprising: forming a second bore in the bone (63, Fig. 5) using a drill (drill bit 62, Fig. 5, col. 5 lines 36-41) inserted through a passageway (60) of a medical implement (Figs. 3-7) comprising: handle (44), a hook (34) having an end portion (left end as shown in Fig. 5) capable of use for insertion in a first bore (Fig. 4) and a passageway (60) of a drill guide (40) capable of receiving tools (drill bit 62, Fig. 5, col. 5 lines 36-41) contact the bone surface (col. 4 lines 62-64), the passageway being at a non-zero angle to the end portion of the hook (Figs. 4 and 5); clamping the implement to the bone using the hook as an arm of the clamp (Figs. 4 and 5, col. 5 lines 9-35). As to claim 6, Shearer teaches moving a manipulatable member (52a, 52, 43) of the implement rearwardly (Figs. 4, 5, and 7) so as to permit the passageway to be retracted rearwardly of the hook (col. 5 lines 21-26) and, after inserting the hook into the first bore, releasing the manipulatable member thereby clamping the passageway to the bone by resilient force (due to spring 56, Figs. 4, 5, and 7, col. 5 lines 13-18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775